ORDER
PER CURIAM.
Eduardo Tolbert (“Movant”) appeals from the motion court’s denial of his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. Movant raises one point on appeal, arguing the motion court clearly erred in denying his motion for post-conviction relief under Rule 24.025 without an evidentiary hearing because defense counsel was ineffective for failing to call Movant and the victims as witnesses at the suppression hearing. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Missouri Supreme Court Rules (2016).